UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission file number 1-31447 CENTERPOINT ENERGY, INC. (Exact name of registrant as specified in its charter) Texas 74-0694415 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Louisiana Houston, Texas 77002 (713) 207-1111 (Address and zip code of principal executive offices) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerþ Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR As of April 27, 2010, CenterPoint Energy, Inc. had 394,410,559shares of common stock outstanding, excluding 166shares held as treasury stock. CENTERPOINT ENERGY, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Statements of Consolidated Income Three Months Ended March 31, 2009 and 2010 (unaudited) 1 Condensed Consolidated Balance Sheets December31, 2009 and March 31, 2010 (unaudited) 2 Condensed Statements of Consolidated Cash Flows Three Months Ended March 31, 2009 and 2010 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 39 PART II. OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 5. Other Information 39 Item 6. Exhibits 40 i Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION From time to time we make statements concerning our expectations, beliefs, plans, objectives, goals, strategies, future events or performance and underlying assumptions and other statements that are not historical facts. These statements are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those expressed or implied by these statements. You can generally identify our forward-looking statements by the words "anticipate," "believe," "continue," "could," "estimate," "expect," "forecast," "goal," "intend," "may," "objective," "plan," "potential," "predict," "projection," "should," "will" or other similar words. We have based our forward-looking statements on our management’s beliefs and assumptions based on information available to our management at the time the statements are made. We caution you that assumptions, beliefs, expectations, intentions and projections about future events may and often do vary materially from actual results. Therefore, we cannot assure you that actual results will not differ materially from those expressed or implied by our forward-looking statements. The following are some of the factors that could cause actual results to differ materially from those expressed or implied in forward-looking statements: • the resolution of the true-up proceedings, including, in particular, the results of appeals to the Texas Supreme Court regarding rulings obtained to date; • state and federal legislative and regulatory actions or developments relating to the environment, including those related to global climate change; • other state and federal legislative and regulatory actions or developments, including, among others, deregulation, re-regulation and health care reform; • timely and appropriate regulatory actions allowing securitization or other recovery of costs associated with any future hurricanes or natural disasters; • timely and appropriate rate actions and increases, allowing recovery of costs and a reasonable return on investment; • problems with construction, implementation of necessary technology or other issues with respect to major capital projects that result in delays or in cost overruns that cannot be recouped in rates; • industrial, commercial and residential growth in our service territory and changes in market demand, including the effects of energy efficiency measures, and demographic patterns; • the timing and extent of changes in commodity prices, particularly natural gas and natural gas liquids; • the timing and extent of changes in the supply of natural gas, including supplies available for gathering by our field services business and transporting by our interstate pipelines; • the timing and extent of changes in natural gas basis differentials; • weather variations and other natural phenomena; • changes in interest rates or rates of inflation; • commercial bank and financial market conditions, our access to capital, the cost of such capital, and the results of our financing and refinancing efforts, including availability of funds in the debt capital markets; • actions by rating agencies; • effectiveness of our risk management activities; • inability of various counterparties to meet their obligations to us; ii Table of Contents • non-payment for our services due to financial distress of our customers; • the ability of RRI Energy, Inc. (RRI) (formerly known as Reliant Energy, Inc. and Reliant Resources, Inc.) and its subsidiaries to satisfy their obligations to us, including indemnity obligations, or in connection with the contractual arrangements pursuant to which we are their guarantor; • the ability of retail electric providers, and particularly the two largest customers of CenterPoint Houston Electric LLC, which are subsidiaries of NRG Retail LLC and TXU Energy Retail Company LLC, to satisfy their obligations to us and our subsidiaries; • the outcome of litigation brought by or against us; • our ability to control costs; • the investment performance of our pension and postretirement benefit plans; • our potential business strategies, including restructurings, acquisitions or dispositions of assets or businesses, which we cannot assure will be completed or will have the anticipated benefits to us; • acquisition and merger activities involving us or our competitors; and • other factors we discuss in “Risk Factors” in Item 1A of Part I of our Annual Report on Form 10-K for the year ended December31, 2009, which is incorporated herein by reference, and other reports we file from time to time with the Securities and Exchange Commission. You should not place undue reliance on forward-looking statements. Each forward-looking statement speaks only as of the date of the particular statement. iii Table of Contents PART I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS CENTERPOINT ENERGY, INC. AND SUBSIDIARIES CONDENSED STATEMENTS OF CONSOLIDATED INCOME (In Millions, Except Per Share Amounts) (Unaudited) Three Months Ended March 31, Revenues $ $ Expenses: Natural gas Operation and maintenance Depreciation and amortization Taxes other than income taxes Total Operating Income Other Income (Expense): Gain (loss) on marketable securities ) 38 Gain (loss) on indexed debt securities 22 ) Interest and other finance charges ) ) Interest on transition and system restoration bonds ) ) Equity in earnings of unconsolidated affiliates — 5 Other, net 4 1 Total ) ) Income Before Income Taxes Income tax expense ) ) Net Income $
